1 N.Y.3d 538 (2003)
In the Matter of GABRIELLE HH., a Child Alleged to be Abandoned.
COLUMBIA COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
ADAM HH., Appellant.
Court of Appeals of the State of New York.
Submitted November 3, 2003.
Decided November 25, 2003.
Motion for leave to intervene granted to the extent of accepting as filed movant's motion for dismissal of the appeal herein or, in the alternative, for reconsideration of this Court's September 18, 2003 order granting leave to appeal. Motion to dismiss appeal or for reconsideration of motion for leave to appeal denied. Motion for leave to intervene otherwise denied.